Citation Nr: 0431084	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in relevant part, denied 
the veteran's claim for service connection for a disability 
characterized as emotional problems due to Persian Gulf War 
service, which was subsequently re-characterized as emotional 
and breathing problems due to Persian Gulf War service and, 
most recently, again revised to a respiratory disorder, to 
include as due to an undiagnosed illness.  The veteran filed 
a timely appeal to this adverse determination.

When this matter was previously before the Board in August 
2003, it was remanded to the RO for further development, to 
specifically include providing the veteran with a new VA 
examination and obtaining a medical etiology opinion, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The Board observes that the veteran also timely appealed 
several other issues, which were adjudicated by the Board in 
August 2003.  As such, they are not presently before the 
Board for appellate consideration.

In addition, the Board notes that in June 2004, the Board 
received a statement from the veteran in which he stated his 
belief that the RO had performed a miscalculation in 
assessing his overall combined disability rating.  He 
asserted that, with consideration of the 30 percent rating 
assigned for his PTSD, he should be receiving a combined 
disability rating of 100 percent rather than 90 percent.  He 
also indicated that he was suffering from "severe migraine 
headaches" which he believed were related to his military 
service and should be service connected.  As these issues 
have not been developed or certified for appellate review, 
they are hereby referred to the RO for appropriate action.  
See Douglas v. Derwinski, 2 Vet. App. 435, 438-39 (1992); EF 
v. Derwinski, 324, 326 (1991).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence does not demonstrate that the 
veteran is currently suffering from a respiratory disorder 
for which service connection may be granted.


CONCLUSION OF LAW

A respiratory disorder was neither incurred in nor aggravated 
by the veteran's active duty military service and is not due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for service connection was filed in 
November 1996, prior to the November 2000 effective date of 
the VCAA, and remains pending. Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

With regard to VA's duty to notify, the Board finds that in 
the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his service connection 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in September 1997, in the statement of the case (SOC) 
issued in November 1998, in numerous supplemental statements 
of the case (SSOCs), in the Board remands dated in February 
2001 and in August 2003, at the time of a hearing held before 
the undersigned at the Board's central office in Washington, 
DC in July 2000, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim for service connection was 
filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, in a written response to the most recent 
SSOC issued in February 2004, the veteran's representative 
stated that the case was "ready for the BVA to make the 
appropriate rating decision" and asked that the case be 
returned to the Board and adjudicated, thus clearly implying 
that the veteran had nothing additional to add to his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  As 
discussed above, the Board has found that the appellant was 
provided every opportunity to identify and submit evidence in 
support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.   

With regard to VA's duty to assist, the Board also finds that 
to the extent practicable at this time, all relevant facts 
have been properly developed with respect to the issue on 
appeal, and that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, extensive post-service private 
treatment records and statements, VA outpatient treatment 
notes and examination reports, including pulmonary function 
testing, x-rays and medical opinions regarding the nature, 
severity, and etiology of the veteran's claimed respiratory 
disorder, and several personal statements made by the veteran 
in support of his claims.  The veteran testified at a hearing 
held before the undersigned in July 2000, and a transcript of 
the testimony of the veteran, his wife and his sister has 
been associated with the claims file.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be granted to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  Objective indications of 
chronic disability include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The signs and 
symptoms which may be manifestations of undiagnosed illness 
or a chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

If signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98.

Evidence relevant to the veteran's claim for service 
connection for a respiratory disorder, to include as due to 
an undiagnosed illness, includes his service medical records, 
which reveal that in early August 1992, the veteran was 
treated for pneumonia of the lower lobe of the left lung.  At 
that time, the veteran presented with a productive cough of 
one week's duration.  He was in no acute distress.  Clinical 
examination reveled bilateral rales, and chest x-rays 
confirmed left lower lobe pneumonia was present, with a clear 
right lung.  The veteran was given prescription medication 
and was confined to quarters for 72 hours.  His condition 
upon release was listed as improved.  The remainder of the 
veteran's service medical records are negative for any 
recorded complaints or diagnosis of, or treatment for, a 
respiratory disorder.  At the time of a Report of Medical 
History at discharge in February 1994, it was noted that the 
veteran had previously been treated for pneumonia in 1992.  
However, no current complaints or relevant diagnoses were 
noted at the time of this report or at the time of a Report 
of Medical Examination at service separation conducted that 
same day.

Shortly after discharge, the veteran underwent a VA 
examination, in March 1994.  At that time, the veteran 
reported a history of pneumonia twice in the past, which had 
been treated with antibiotics.  He stated that he currently 
had no pulmonary symptoms, no coughing, no shortness of 
breath, and no wheezing, even though he continued to smoke 
one pack of cigarettes per day.  Pulmonary function testing 
(PFT) was done, the preliminary interpretation of which was a 
mild airway obstruction.  Chest x-rays conducted at the time 
of examination were normal.  Clinical examination of the 
chest was normal.  The examiner's assessment was that the 
veteran had had pneumonia twice in the past and also had had 
numerous colds.  The examiner stated that he was unable to 
explain the etiology of this aside from the possibility of 
problems associated with tobacco abuse.

In August 2003, the Board remanded the veteran's claim to the 
RO with instructions that the veteran be examined to 
determine the nature, extent, and etiology of any current 
pulmonary disorder present.  Therefore, in January 2004 the 
veteran underwent a VA respiratory examination.  At that 
time, the veteran presented with a complaint of difficulty 
breathing which he reported was present early in the 1990's, 
while serving in the Persian Gulf War, and for which he 
reportedly was treated multiple times in the military.  
However, the examiner noted that a review of the veteran's 
service medical records revealed only one clinic entry for 
respiratory complaints in 1992, and that routine physicals, 
including those performed at service discharge, did not 
mention any respiratory difficulties.  On the contrary, at 
discharge the physician documented normal lung examination 
and normal chest     x-rays.  The veteran reported that he 
began smoking around the time of service separation, and that 
he had smoked one pack per day since that time.

The examiner noted that the veteran's current complaints 
included pain in the left side of the chest wall as well as 
reports of difficulty getting enough air in and out during 
meals and during lengthy conversations.  The examiner noted 
that "[t]his complaint is particularly interesting in that 
the focus of this interview was in fact his very lengthy and 
contentious discourse on all of his medical problems, 
especially those allegedly related to the Gulf War exposure.  
He talked on and on without pause, and without any apparent 
difficulty breathing and without any other respiratory 
symptoms."  The examiner noted that there was no wheezing, 
coughing, or other respiratory distress of any sort during a 
discourse lasting close to 10 minutes in length.  The only 
respiratory symptoms exhibited by the veteran during the 
examination was when the examiner asked the veteran to 
breathe deeply for lung auscultation, which immediately 
produced gasping and coughing.  However, auscultation was 
completely normal.

The examiner reviewed and discussed at length the veteran's 
medical treatment since service, including the results of PFT 
conducted in March 1998 and chest       x-rays taken in early 
and late 2003.  The examiner noted that the veteran had been 
scheduled for follow-up PFT in December 2003, but that he 
refused to submit to that testing.  

The examiner noted that a review of the veteran's past 
records revealed no significant evidence of any prior 
pulmonary or respiratory problem in service.  Subsequent PFT 
in 1998 showed mild obstructive lung disease.  However, x-
rays at that time were normal.  Subsequent x-rays showed 
evidence of old granulomatous pulmonary infection.  The 
examiner noted that chest computed tomography (CT) scan and 
PFT to be performed in the near future would likely shed 
additional light on this condition.  Following his 
examination, the examiner offered the following medical 
opinion: 

At this time, it is my opinion that there 
is no evidence for service connection for 
any current pulmonary condition.  
Furthermore, if current pulmonary 
function testing documents obstruction at 
the level of a 60% FEV1, this is 
considered to be very minor in degree.  
Additionally, I see no reason to 
attribute the current chest x-ray to 
prior military service as there is no 
history during that time of any 
granulomatous infection or positive 
purified protein derivative of tuberculin 
testing.  

My clinic impression of his respiratory 
status without objective testing, based 
only on his demonstrated ability to speak 
at great length without any respiratory 
distress or abnormality, is that he does 
not have any significant degree of either 
respiratory restriction or obstruction.

The Board observes that in an addendum to this report, the 
examiner noted that the veteran failed to show for repeated 
scheduled PFT on December 29, 2003, January 13, 2004 and 
January 16, 2004.

Following a review of the evidence, the Board determines that 
the preponderance of the evidence indicates that the veteran 
does not currently suffer from a respiratory disorder for 
which service connection could be granted.  The Board 
observes that at the time of the VA respiratory examination 
in January 2004, which was conducted precisely in order to 
determine whether the veteran was indeed suffering from a 
respiratory disorder, the clinical examination was normal, 
and the examiner concluded that, based on his examination, 
"[the veteran] does not have any significant degree of 
either respiratory restriction or obstruction."  No 
diagnosis of any respiratory disorder was rendered.  The 
Board observes that the examiner stated that the veteran had 
refused to submit to PFT in December 2003, the results of 
which would have assisted the examiner in assessing the 
veteran's condition, and that PFT and CT scans scheduled for 
January 2004 would "likely shed additional light on this 
condition."  However, the evidence indicates that the 
veteran failed to report for this testing on two occasions in 
January 2004 as well.  In this regard, the Board observes 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the veteran has refused to undergo 
the recommended pulmonary testing on at least one occasion in 
2003, and failed to report for such testing twice in 2004, 
the Board finds that it must base its decision upon the 
admittedly incomplete evidence of record.  See 38 C.F.R. 
§ 3.655(b) ("When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.").  The available evidence fails to show 
that the veteran is currently suffering from a respiratory 
disability.

As a valid service connection claim requires medical evidence 
of a current disability, the veteran's claim for service 
connection for a respiratory disorder, to include as due to 
an undiagnosed illness, must be denied.  The Court has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



